Citation Nr: 0805677	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  04-14 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim for service connection for hypertension has been 
received. 


REPRESENTATION

Veteran represented by:	Kentucky Center of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 RO decision, which 
denied a claim for service connection for hypertension.  
Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  The following decision addresses this 
question.

The Board notes that, on his April 2004 VA Form 9 Appeal, the 
veteran indicated that he wished to appeal the denial of his 
claims for service connection for bilateral hearing loss and 
tinnitus.  In a September 2007 rating decision, the RO 
granted service connection for bilateral hearing loss and 
tinnitus.  This decision was a complete grant of benefits 
with respect to these issues.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  Therefore, the veteran's 
application to reopen his claim for service connection for 
hypertension is the only issue currently before the Board. 

The Board also notes that, on his April 2004 VA Form 9 
Appeal, the veteran requested a Travel Board hearing.  He was 
scheduled for such a hearing for January 28, 2008.   In 
December 2007, he submitted a statement indicating that he 
wished to cancel this hearing. 


FINDINGS OF FACT

1.  By a Board decision dated in March 1991, the veteran's 
application to reopen his claim of service connection for 
hypertension was denied on the basis that no new and material 
evidence had been submitted; the veteran was informed of the 
adverse decision and of his appellate rights; he did not 
timely appeal.

2.  Evidence received since the March 1991 Board decision is 
neither new nor material, and does not raise a reasonable 
possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The March 1991 Board decision denying the veteran's 
application to reopen his claim of service connection for 
hypertension is final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been submitted for the 
claim of service connection for hypertension; the claim is 
not reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

For purposes of evaluating the veteran's request to reopen 
his claim of entitlement to service connection for 
hypertension, the Board observes that in Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court held that with regard to 
matters that involve a request to reopen a previously denied 
claim for service connection based upon the receipt of new 
and material evidence, in addition to providing notice of the 
evidence and information that is necessary to establish 
entitlement to service connection, VA must first notify a 
claimant of the evidence and information that is necessary to 
reopen the claim.  To that end, the Court determined that in 
the context of a claim to reopen, the VCAA requires that VA 
must first review the bases for the prior denial of record, 
and then release a notice letter to the veteran that explains 
the meaning of both 'new' and 'material' evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  See Kent, supra.

The VCAA letters issued in February 2003 and July 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  These letters provided the 
veteran with notice of the elements for service connection.  
In addition, the February 2003 letter informed the veteran 
that new and material evidence was needed to substantiate the 
claim and described what would constitute such new and 
material evidence.  The veteran was informed in the April 
2003 RO decision and the April 2004 statement of the case 
(SOC) that any new and material evidence submitted should 
relate to the fact that no evidence has been submitted to 
show this condition either occurred in or was caused by 
service.  Therefore, all requirements as set forth in Kent v. 
Nicholson have been met.  See Kent, supra.  Finally, the 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  Thereafter, 
the veteran was afforded a subsequent adjudication in the 
March 2007 supplemental statement of the case (SSOC).  

Since the Board has concluded that the preponderance of the 
evidence is against the application to reopen the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's responsibility to assist the veteran extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is not new and material, the 
claim is not reopened, and VA has no further duties to the 
veteran with respect to that particular claim.  VA does not 
have a duty to provide the veteran with a VA examination if 
the claim is not reopened.  The VCAA explicitly stated that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim.  See 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2007).  

The Board concludes VA's duty to assist has been satisfied.  
The veteran's service medical records and VA medical records 
are in the file.  The veteran has at no time referenced 
outstanding, available records that he wanted VA to obtain or 
that he felt were relevant to the claim.  Since no new and 
material evidence has been submitted in conjunction with the 
recent claim, an examination is not required.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. §3.303(d) (2007).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of the 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for 
hypertension.  After a review of the evidence of record, the 
Board finds that new and material evidence has not been 
submitted.  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

In February 1980, the RO denied the veteran's original claim 
for service connection for hypertension.  The veteran was 
notified of the rating decision via a February 27, 1980, 
letter, including notice of his appellate rights.  He did not 
file a timely appeal.  Therefore, the February 1980 RO 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  
More recently, in September 1989, the veteran submitted a 
statement indicating that he wanted to reopen his claim for 
entitlement to service connection for hypertension.  His 
application to reopen was eventually denied by a March 1991 
Board decision.  In this decision, the Board indicated that 
the evidence received since the February 1980 RO decision did 
not advance a new factual basis demonstrating that essential 
hypertension was incurred in or aggravated by wartime service 
or may be presumed to have been incurred during wartime 
service.  

When the Board denied the claim in March 1991, service 
medical records were considered which showed no evidence of 
complaints, treatment, or diagnoses of hypertension.  Post-
service medical records were also reviewed which reveal that 
the first evidence of hypertension is in the 1970s, many 
decades following service separation. 

The new evidence the veteran has submitted since this March 
1991 Board denial consists of VA treatment records from March 
1999 to February 2007, a private treatment record from April 
2004, statements submitted by two of the veteran's 
acquaintances, and statements submitted by the veteran.

The VA and private medical records submitted reflect that the 
veteran currently has hypertension.  Post-service evidence of 
hypertension was previously considered by the Board.  This 
newly submitted evidence does not show that the veteran's 
hypertension or high blood pressure was treated or diagnosed 
during service or within one year of service separation or is 
otherwise linked to military service.  Therefore, no 
reasonable possibility of substantiating the claim has been 
shown and these records will not be considered new and 
material for the purpose of reopening this claim.

In regards to the statements submitted by the veteran and his 
acquaintances indicating that the veteran was discharged from 
the U.S. Navy in 1945 with hypertension, it should be pointed 
out that, as noted above, in determining whether evidence is 
material, "the credibility of the evidence must be presumed." 
See Justus, supra at 513.  Further, evidentiary assertions by 
the appellant must be accepted as true for these purposes, 
except where the evidentiary assertion is inherently 
incredible.  King v. Brown, 5 Vet. App. 19 (1993).  Lay 
assertions of medical causation or diagnosis do not 
constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

There is no indication in the claims folder that the veteran 
or his acquaintances have medical expertise.  Therefore, 
these statements speak to matters beyond their competence as 
laypersons.  The veteran and his acquaintances are competent 
to give evidence about what they experienced or observed.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As 
laypersons, however, they are not competent to diagnose any 
medical disorder or render an opinion as to the nature and 
progression of the veteran's hypertension because they do not 
have the requisite medical expertise.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu, supra.  Therefore,  
these statements do not raise a reasonable possibility of 
substantiating the claim and will not be considered new and 
material for the purpose of reopening this claim.

In addition, the Board finds that the veteran's statements 
are duplicative of evidence previously submitted, as the 
veteran has repeatedly made such contentions in prior 
statements.  See veteran's statement, August 1979.  
Therefore, this evidence cannot be considered new in that it 
essentially duplicates evidence that has already been 
considered by the RO.  Thus, the veteran's statements are 
also not deemed to be new and material evidence as they are 
cumulative and redundant, and the claim cannot be reopened on 
that basis.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).  

Although the Board is sympathetic to the veteran's health 
difficulties, the fact is that no new and material evidence 
has been received sufficient to reopen his claim.  Until the 
veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen his claim, the benefit 
of the doubt doctrine does not apply.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

As new and material evidence has not been received regarding 
the claim of service connection for hypertension, the 
veteran's claim is not reopened, and the appeal is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


